Citation Nr: 0306529	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  97-18 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the residuals of a 
bilobectomy for follicular hyperplasia of a lymph node, 
claimed as soft tissue sarcoma due to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Sherrie Krasner, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Action Ribbon 
and Purple Heart Medal with an Oak Leaf Cluster.

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that denied, among other claims, entitlement 
to service connection for soft tissue sarcoma of the lung, 
which was asserted as due to exposure to Agent Orange.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In the July 1994 rating decision, the RO also denied service 
connection for PTSD.  The veteran perfected an appeal and 
service connection was subsequently established.  Although 
the veteran also contested the initial 30 percent evaluation 
assigned for this condition, the RO subsequently increased 
the initial rating to 100 percent evaluation, effective the 
date service connection was established.  As such, no claim 
relating to the veteran's PTSD is before the Board.

In November 2002, the veteran, accompanied by his attorney, 
offered testimony at the RO before the undersigned traveling 
Veterans Law Judge (formerly referred to as a Member of the 
Board).  

In March 2003, the Board granted a motion to have the 
veteran's case advanced on the Board's docket.  


REMAND

The veteran filed this claim seeking service connection for 
residuals of a right middle lobe and right lower lobe 
bilobectomy in March 1990, asserting that the condition 
resulted from his exposure to Agent Orange while serving in 
Vietnam.  The medical evidence shows that Dr. Kenneth M. 
Frankel performed the bilobectomy in May 1983 at Bay State 
Hospital and that pathology reports revealed that there was 
no evidence of Hodgkin's disease or other lymphoma and that 
"the large lymph node was considered to represent 
hyperplasia."  

During a March 1995 RO hearing, the veteran reported that Dr. 
Frankel told him that his right lung follicular hyperplasia 
of a lymph node was related to his exposure to Agent Orange 
while serving in Vietnam.  In addition, in numerous 
statements, as well as his March 1995 and November 2002 
testimony, the veteran also maintains that the condition was 
a sarcoma, and argues that service connection is thus 
warranted on a presumptive basis pursuant to 38 C.F.R. 
§ 3.309(e); in doing so, he contends that a sarcoma need not 
be malignant.  In this regard, the Board observes that 
Dorland's Illustrated Medical Dictionary (28th ed. 1994), 
defines a sarcoma as "any of a group of tumors usually 
arising from connective tissue, although the term now 
includes some of the epithelial origin; most are malignant."  
Based on the above, however, the medical evidence does not 
establish that the veteran's lymphoid hyperplasia represents 
a type of sarcoma, and on remand, this medical question must 
be resolved.  

A review of the record further reveals that the veteran was 
diagnosed as having non-Hodgkin's lymphoma of the small bowel 
in 1997, and in a March 2002 rating decision, the RO granted 
service connection for non-Hodgkin's disease and the RO 
assigned noncompensable evaluation for this condition, 
effective March 30, 2002.  As the RO has noted, however, in a 
December 2001 VA examination report, the examiner opined that 
the two conditions appeared to be unrelated.

The Board notes that during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  
This liberalizing law is applicable to the veteran's claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Act and its implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620 (to 
be codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

Although the RO noted the VCAA in the March 2002 supplemental 
statement of the case, to date, it has not issued the veteran 
any sort of explanation of the impact of the VCAA on this 
claim.  The Board points out that the claims folder was 
returned to the Board in March 2003, more than two years 
after the VCAA was enacted.  The Board finds that the RO 
should inform the veteran and his representative of the VCAA 
and its notification provisions.  

In addition, as noted above, the veteran has been diagnosed 
as having non-Hodgkin's lymphoma of the ileocecal value, and 
a March 2002 rating decision, the RO granted service 
connection for non-Hodgkin's lymphoma and assigned an initial 
noncompensable evaluation, effective March 30, 2000.  During 
the November 2002 Board hearing, the veteran expressed his 
disagreement with the noncompensable evaluation.  

Further, in February 1998, the veteran filed a claim seeking 
service connection for Hepatitis C.  During the prosecution 
of this claim, the veteran has asserted alternate claims, 
including an assertion that direct service connection is 
warranted because he received blood products during the 
treatment of gunshot wound injuries he sustained while 
serving in Vietnam.  The veteran also implicitly asserts a 
claim of secondary service connection for this disease, 
contending that it resulted from a blood transfusion he 
received during the 1983 right lung surgery.  In an April 
2002 rating decision, the RO denied service connection for 
hepatitis C, and during the November 2002 Board hearing, the 
veteran also challenged this RO determination.  

The Board accepts the transcript of the veteran's hearing 
November 2002 testimony as a Notice of Disagreement (NOD) 
with respect to the noncompensable evaluation assigned for 
the veteran's non-Hodgkin's lymphoma and the denial of 
service connection for hepatitis C pursuant to 38 C.F.R. 
§ 20.201 (2002); see also Tomlin v. Brown, 5 Vet. App. 355, 
357 (1993).  To date, however, the RO has not issued him a 
Statement of the Case (SOC) with respect to either claim.  
Under these circumstances, the Board must remand these issues 
to the RO for the issuance of that SOC.  See Manlincon v. 
West, 12 Vet. App. at 240-41; Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).

In view of the above, this matter is REMANDED to the RO for 
the following actions, which should be undertaken in as 
expeditious a manner as possible:

1.  The RO should send the veteran and 
his attorney a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
veteran and his attorney of which portion 
of the evidence is to be provided by the 
claimant and which part, if any, the RO 
will attempt to obtain on his behalf.  

2.  The RO should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for residuals of a bilobectomy 
for follicular hyperplasia of a lymph 
node from any other facility or source 
identified by the veteran.  This should 
specifically include any outstanding 
records of the veteran's pertinent 
treatment at the Northampton, 
Massachusetts, VA Medical Center, dated 
since February 2001, as well as from Dr. 
Roy Stillerman, whose office is located 
at 2150 Main Street in Springfield, 
Massachusetts, 01104; Dr. Alfonse 
Calvanese, 299 Carew Street, Springfield, 
Massachusetts, 01104; and Dr. Kelly 
Armstrong, 305 Bicentennial Highway, 
Springfield, Massachusetts, 01118.  The 
RO should also send a letter to Dr. 
Kenneth M. Frankel, whose office is 
located at Two Medical Center Drive, 
Springfield, Massachusetts, and request 
that he comment as to whether the 
veteran's follicular hyperplasia of a 
lymph node is related to the veteran's 
exposure to Agent Orange during service.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent and etiology 
and diagnosis of right lung problems 
found to be present.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges this review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any right lung hyperplasia of a 
lymph node is etiologically related to 
the veteran's period of military service, 
to include his exposure to Agent Orange 
while serving in Vietnam.  In offering 
this assessment, the examiner should 
comment on the findings and conclusions 
contained in the December 2001 VA 
examination report.  The physician must 
also state whether the veteran's right 
lung hyperplasia of a lymph node was a 
sarcoma.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.

4.  The RO must issue the veteran an SOC 
with respect to his claims challenging 
the propriety of the initial 
noncompensable evaluation assigned for 
his non-Hodgkin's lumphoma and to his 
claim seeking service connection for 
hepatitis C, to include notification of 
the need to timely file a Substantive 
Appeal to perfect these appeals.

5.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claim seeking service 
connection for the residuals of a 
bilobectomy for follicular hyperplasia of 
a lymph node, claimed as soft tissue 
sarcoma due to exposure to Agent Orange.  
The RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.  

7.  The veteran and his attorney must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

